COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 EDUARD SORIA,                                                 No. 08-20-00074-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             205th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                             (TC# 20190D00105)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 19, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 19, 2021.

       IT IS SO ORDERED this 21st day of January, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.